DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 8/20/2021.  Claims 1, 3, 5-12, 14, 16-20 remain pending for consideration on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 9-10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4910974 Hara (hereinafter Hara) in view of US 5117645 Bryant (hereinafter Bryant).

Regarding claim 1, Hara teaches an icemaker appliance (title Automatic Ice Making Machine), comprising: a cabinet (machine housing (not shown)); a refrigeration system (freezing system) comprising a compressor (compressor CM), a condenser (condenser (not shown)), and an evaporator (evaporator 14), the refrigeration system charged with a refrigerant (refrigerant),
Hara further teaches and an ice maker positioned within the cabinet (housing of the ice making machine), the evaporator of the refrigeration system coupled to the icemaker such that the refrigeration system is operable to chill the icemaker (col 4 line 58 conducts heat .
Hara further teaches the ice maker is a billet, interpreted as “a solid length with a uniform profile” ice maker (ice making machine) comprising a plurality of mold bodies (freezing cells 13) , a plurality of spray nozzles (injection holes 25), and a pump (pump 22), each of the plurality of spray nozzles oriented towards a respective one of the plurality of mold bodies , the pump operable to flow water through the plurality of nozzles towards the plurality of mold bodies (col 6 line 44 the water to be frozen being fed under pressure from the water tank 19 via the pump 22 is injected into each of the second freezing cells 15 through the injection holes 25a formed along the distributor pipe 24 and the through holes 12a formed at the bottom of the respective second freezing cells 15).
Hara further teaches the evaporator (evaporator 14) comprises a plurality of coils fig 1 clearly shows multiple coils of evaporator 14, each coil of the plurality of coils positioned at a top portion of a respective one of the plurality of mold bodies fig 1 clearly shows multiple coils of evaporator 14 positioned above a top portion of mold bodies (ice making chamber 10).
While Hara does not explicitly state an expansion device, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01. Presently, Hara teaches a refrigeration system (freezing system) comprising a compressor (compressor CM), a condenser (condenser (not shown)), and an evaporator (evaporator 14). One skilled in the art would infer from a teaching of a refrigeration system (freezing system) that an expansion device is necessarily present. Accordingly, while 
While Hara does not teach the refrigeration system further comprising a modulator having a reservoir and a supply conduit, the reservoir of the modulator positioned on an outlet conduit of the evaporator, a first end portion of the supply conduit coupled to an inlet conduit of the evaporator, a second end portion of the supply conduit coupled to the reservoir of the modulator, the refrigerant flowable into and out of the reservoir of the modulator through the supply conduit of the modulator, Bryant teaches the refrigeration system further comprising a modulator having a reservoir (col 2 line 51 The system according to the present invention includes a reservoir) and a supply conduit (conduit 54), the reservoir of the modulator positioned on an outlet conduit of the evaporator (col 2 line 52 a reservoir which is in intimate heat exchange contact with the suction line of the system at or near the outlet of the evaporator), a first end portion of the supply conduit coupled to an inlet conduit of the evaporator claim 6 “means for fluidly connecting said reservoir with the fluid circuit at a location intermediate said expansion device and said heat exchanger coil outlet”, a second end portion of the supply conduit coupled to the reservoir of the modulator fig 3 clearly shows a second end of conduit 54 coupled to the reservoir 57, the refrigerant flowable into and out of the reservoir of the modulator through the supply conduit of the modulator (col 2 line 54 A conduit connects the reservoir in fluid flow relationship with the evaporator);
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the modulator having a reservoir taught by Bryant into the refrigeration system of the icemaker appliance taught by Hara to change the volume of refrigerant flowing through the system in order improve efficiency by adjusting the 
While Hara does not explicitly teach wherein each of the plurality of mold bodies is sized for forming an ice billet having a width of about three inches (interpreted as 2.5 to 3.5 inches per instant specification), it would have been obvious to one of ordinary skill in the art at the time of the invention to change the size of the ice mold, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that larger ice molds produce larger pieces of ice, which take longer to melt and therefore can cool a beverage for a longer period of time.

Regarding claim 3, the combined teachings teach the icemaker appliance of claim 1 as stated above, Hara teaches the evaporator (evaporator 14) comprises a plurality of coils fig 1 clearly shows multiple coils of evaporator 14, each coil of the plurality of coils positioned at a top portion of a respective one of the plurality of mold bodies fig 1 clearly shows multiple coils of evaporator 14 positioned above a top portion of mold bodies (ice making chamber 10).

Regarding claim 5, the combined teachings teach the icemaker appliance of claim 1 as stated above. 
While Hara does not teach wherein the outlet conduit of the evaporator extends through the reservoir of the modulator, Bryant teaches wherein the outlet conduit of the evaporator extends through the reservoir of the modulator col 2 line 51 “The system according to the present invention includes a reservoir which is in intimate heat exchange contact with the suction line of the system at or near the outlet of the evaporator” and fig 3 clearly shows the evaporator outlet 16 extending through the reservoir 57.
The modulator having a reservoir taught by Bryant teaches the claimed feature. Accordingly, when modifying Hara by Bryant as applied to claim 1 such that the system of Hara included the modulator having a reservoir taught by Bryant, the combination would also include the outlet conduit of the evaporator extends through the reservoir of the modulator. 

Regarding claim 6, the combined teachings teach the icemaker appliance of claim 5 as stated above.
While Hara does not teach wherein the outlet conduit of the evaporator is positioned concentrically with an interior volume of the reservoir.
Bryant teaches wherein the outlet conduit of the evaporator is positioned concentrically with an interior volume of the reservoir, col 2 line 51 “The system according to the present invention includes a reservoir which is in intimate heat exchange contact with the suction line of the system at or near the outlet of the evaporator” and col 7 line 18 “It should be noted that in this embodiment suction tube 16 is routed centrally through reservoir 57”
modulator having a reservoir taught by Bryant teaches the claimed feature. Accordingly, when modifying Hara by Bryant as applied to claim 1 such that the system of Hara included the modulator having a reservoir taught by Bryant, the combination would also include outlet conduit of the evaporator is positioned concentrically with an interior volume of the reservoir. 

Regarding claim 7, the combined teachings teach the icemaker appliance of claim 1 as stated above. 
While Hara does not teach wherein the reservoir is soldered to the outlet conduit of the evaporator, Bryant teaches wherein the reservoir is connected to the outlet conduit of the evaporator col 2 line 52 “a reservoir which is in intimate heat exchange contact with the suction line of the system at or near the outlet of the evaporator.”
While Bryant does not specifically recite “soldered” as the type of connection, examiner takes official notice that “soldered” is a well-known method for connecting copper tube to fittings and various refrigeration system components. Furthermore, “soldered” the components to a shared conduit would not produce anything other than predictable results. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to solder the reservoir taught by Bryant to the outlet conduit of the evaporator of the refrigeration system of the icemaker appliance taught by Hara. 

Regarding claim 9, the combined teachings teach the icemaker appliance of claim 1 as stated above. 
 wherein the modulator forms a dead end branch for the refrigerant, Bryant teaches wherein the modulator forms a dead end branch for the refrigerant, fig 3 clearly shows that the reservoir 57 has a single fluid communication conduit 54, making the reservoir a dead end branch
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the modulator having a reservoir taught by Bryant into the icemaker appliance taught by Hara to change the volume of refrigerant flowing through the system in order improve efficiency by adjusting the physical location of the evaporator saturation point col 1 line 33 “For an efficient refrigeration system, it is desired that the evaporator coil be fully wetted, i.e., that the saturation point is very close to or at the outlet of the evaporator. By thus controlling the saturation point, optimum evaporator coil performance is achieved.”

Regarding claim 10, the combined teachings teach the icemaker appliance of claim 9 as stated above.
While Hara does not teach wherein the modulator is configured for varying a volume of the refrigerant that flows through the refrigeration system, Bryant teaches wherein the modulator is configured for varying a volume of the refrigerant that flows through the refrigeration system col 7 line 26 “Reservoir 57 collects excess refrigerant or injects refrigerant back into the system as needed” thereby varying the volume of refrigerant available to flow through the system.
The modulator having a reservoir taught by Bryant teaches the claimed feature. Accordingly, when modifying Hara by Bryant as applied to claim 1 such that the system of Hara modulator having a reservoir taught by Bryant, the combination would also include the modulator is configured for varying a volume of the refrigerant that flows through the refrigeration system. 

Regarding claim 12, Hara teaches an icemaker appliance (title Automatic Ice Making Machine), comprising: a cabinet (machine housing (not shown)); a refrigeration system (freezing system) comprising a compressor (compressor CM), a condenser (condenser (not shown)), and an evaporator (evaporator 14), the refrigeration system charged with a refrigerant (refrigerant),
Hara further teaches and an ice maker positioned within the cabinet (housing of the ice making machine), the evaporator of the refrigeration system coupled to the icemaker such that the refrigeration system is operable to chill the icemaker col 4 line 58 “conducts heat exchange with the vaporizing refrigerant in the evaporator 14 upon operation of the freezing system to cool the first freezing chamber 11 below the freezing point”.
Hara further teaches the ice maker is a billet interpreted as “a solid length with a uniform profile” ice maker (ice making machine) comprising a plurality of mold bodies fig 1 clearly shows a plurality of mold halves included in the freezing cell 10, a plurality of spray nozzles (injection holes 25), and a pump (pump 22), each of the plurality of spray nozzles oriented towards a respective one of the plurality of mold bodies col 16 line 32 “each of these injection holes 25 are adapted to face the correspondingly through hole 12a formed in the second freezing cell 15” (molds), the pump operable to flow water through the plurality of nozzles col 13 line 54 “The water to be frozen 20 from the water tank 19 is fed under pressure to the distributor pipe 24 by means of pump to be injected through injection holes 25 of the towards the plurality of mold bodies.
While Hara does not teach the refrigeration system further comprising a modulator having a reservoir and a supply conduit, the reservoir of the modulator positioned on an outlet conduit of the evaporator, a first end portion of the supply conduit coupled to an inlet conduit of the evaporator, a second end portion of the supply conduit coupled to the reservoir of the modulator, the refrigerant flowable into and from the reservoir of the modulator through the supply conduit of the modulator, the refrigerant within the reservoir of the modulator in thermal communication with the refrigerant within the outlet conduit of the evaporator, the modulator configured for varying a volume of the refrigerant that flows through the refrigeration system in response to the temperature of the refrigerant within the outlet conduit of the evaporator, Bryant teaches the refrigeration system further comprising a modulator having a reservoir col 2 line 51 “The system according to the present invention includes a reservoir” and a supply conduit (conduit 54), the reservoir of the modulator positioned on an outlet conduit of the evaporator col 2 line 52 “a reservoir which is in intimate heat exchange contact with the suction line of the system at or near the outlet of the evaporator”, a first end portion of the supply conduit coupled to an inlet conduit of the evaporator claim 6 “means for fluidly connecting said reservoir with the fluid circuit at a location intermediate said expansion device and said heat exchanger coil outlet”, a second end portion of the supply conduit coupled to the reservoir of the modulator fig 3 clearly shows a second end of conduit 54 coupled to the reservoir 57, the refrigerant flowable into and out of the reservoir of the modulator through the supply conduit of the modulator col 2 line 54 “A conduit connects the reservoir in fluid flow relationship with the evaporator”; the modulator configured for varying a volume of the refrigerant col 7 line 26 “Reservoir 57 collects excess refrigerant or injects refrigerant back into the system as needed” thereby varying the volume of refrigerant available to flow through the system, that flows through the refrigeration system in response to the temperature col 6 line 28 “Heat transfer from suction tube 16 into reservoir 57 will cause the liquid refrigerant in reservoir 57 to boil, thereby lowering its level” of the refrigerant within the outlet conduit of the evaporator col 4 line 5 “The refrigerant collected in the reservoir is at substantially the same temperature as the refrigerant at the outlet of the evaporator”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the modulator having a reservoir taught by Bryant into the refrigeration system of the icemaker appliance taught by Hara to change the volume of refrigerant flowing through the system in order improve efficiency by adjusting the physical location of the evaporator saturation point col 1 line 33 “For an efficient refrigeration system, it is desired that the evaporator coil be fully wetted, i.e., that the saturation point is very close to or at the outlet of the evaporator. By thus controlling the saturation point, optimum evaporator coil performance is achieved.”
While Hara does not explicitly teach wherein each of the plurality of mold bodies is sized for forming an ice billet having a width of about three inches (interpreted as 2.5 to 3.5 inches per instant specification), it would have been obvious to one of ordinary skill in the art at the time of the invention to change the size of the ice mold, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior 

Regarding claim 14, the combined teachings teach the icemaker appliance of claim 13 as stated above, Hara teaches the evaporator (evaporator 14) comprises a plurality of coils fig 1 clearly shows multiple coils of evaporator 14, each coil of the plurality of coils positioned at a top portion of a respective one of the plurality of mold bodies fig 1 clearly shows multiple coils of evaporator 14 positioned above a top portion of mold bodies (ice making chamber 10).

Regarding claim 16, the combined teachings teach the icemaker appliance of claim 12 as stated above. 
While Hara does not teach wherein the outlet conduit of the evaporator extends through the reservoir of the modulator, Bryant teaches wherein the outlet conduit of the evaporator extends through the reservoir of the modulator col 2 line 51 “The system according to the present invention includes a reservoir which is in intimate heat exchange contact with the suction line of the system at or near the outlet of the evaporator” and fig 3 clearly shows the evaporator outlet 16 extending through the reservoir 57.
The modulator having a reservoir taught by Bryant teaches the claimed feature. Accordingly, when modifying Hara by Bryant as applied to claim 1 such that the system of Hara modulator having a reservoir taught by Bryant, the combination would also include the outlet conduit of the evaporator extends through the reservoir of the modulator.

Regarding claim 17, the combined teachings teach the icemaker appliance of claim 16 as stated above. 
While Hara does not teach wherein the outlet conduit of the evaporator is positioned concentrically with an interior volume of the reservoir, Bryant teaches wherein the outlet conduit of the evaporator is positioned concentrically with an interior volume of the reservoir, col 2 line 51 “The system according to the present invention includes a reservoir which is in intimate heat exchange contact with the suction line of the system at or near the outlet of the evaporator” and col 7 line 18 “It should be noted that in this embodiment suction tube 16 is routed centrally through reservoir 57”
The modulator having a reservoir taught by Bryant teaches the claimed feature. Accordingly, when modifying Hara by Bryant as applied to claim 1 such that the system of Hara included the modulator having a reservoir taught by Bryant, the combination would also include the outlet conduit of the evaporator is positioned concentrically with an interior volume of the reservoir.

Regarding claim 18, the combined teachings teach the icemaker appliance of claim 12 as stated above.
While Hara does not teach wherein the reservoir is soldered to the outlet conduit of the evaporator, Bryant teaches wherein the reservoir is connected to the outlet conduit of the evaporator col 2 line 52 “a reservoir which is in intimate heat exchange contact with the suction line of the system at or near the outlet of the evaporator.”
While Bryant does not specifically recite “soldered” as the type of connection, examiner takes official notice that “soldered” is a well-known method for connecting copper tube to fittings and various refrigeration system components. Furthermore, “soldered” the components to a shared conduit would not produce anything other than predictable results. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to solder the reservoir taught by Bryant to the outlet conduit of the evaporator of the refrigeration system of the icemaker appliance taught by Hara. 

Regarding claim 20, the combined teachings teach the icemaker appliance of claim 12 as stated above. 
While Hara does not teach wherein the modulator forms a dead end branch for the refrigerant, Bryant teaches wherein the modulator forms a dead end branch for the refrigerant, fig 3 clearly shows that the reservoir 57 has a single fluid communication conduit 54, making the reservoir a dead end branch
The modulator having a reservoir taught by Bryant teaches the claimed feature. Accordingly, when modifying Hara by Bryant as applied to claim 1 such that the system of Hara included the modulator having a reservoir taught by Bryant, the combination would also include the modulator forms a dead end branch for the refrigerant.

s 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Bryant as applied to claims 1 and 12 above, and further in view of US 20180010833 Sibik (hereinafter Sibik).

Regarding claim 8, the combined teachings teach the icemaker appliance of claim 1 as stated above.
While Hara does not teach wherein an interior volume of the reservoir is sized to contain no less than a five cubic centimeters of the refrigerant and no more than five hundred cubic centimeters of the refrigerant.
Sibik teaches wherein an interior volume of the reservoir (accumulator 22) is sized to contain no less than a five cubic centimeters of the refrigerant and no more than five hundred cubic centimeters of the refrigerant [0010] “In an embodiment, the accumulator in some systems can store approximately 1 to 2 cubic feet (e.g., approximately 10 gallons) of working fluid. In an embodiment, a substantial amount or all of the charge from the evaporator can be stored in the accumulator to prevent freezing of the evaporator during a shut-down operation, as discussed further herein. For example, the accumulator can store a portion (e.g., less than 10 gallons) of the working fluid or all (e.g., approximately 10 gallons) of the working fluid 38” a refrigerant volume between five cubic centimeters and five hundred cubic centimeters is interpreted to be within the range of “a portion of the working fluid or all of the working fluid” as taught by Sibik.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the interior volume of the reservoir (accumulator 22) taught by Sibik into the refrigeration system of the icemaker appliance 

Regarding claim 19, the combined teachings teach the icemaker appliance of claim 12 as stated above.
While Hara does not teach wherein an interior volume of the reservoir is sized to contain no less than a five cubic centimeters of the refrigerant and no more than five hundred cubic centimeters of the refrigerant.
Sibik teaches wherein an interior volume of the reservoir (accumulator 22) is sized to contain no less than a five cubic centimeters of the refrigerant and no more than five hundred cubic centimeters of the refrigerant [0010] “In an embodiment, the accumulator in some systems can store approximately 1 to 2 cubic feet (e.g., approximately 10 gallons) of working fluid. In an embodiment, a substantial amount or all of the charge from the evaporator can be stored in the accumulator to prevent freezing of the evaporator during a shut-down operation, as discussed further herein. For example, the accumulator can store a portion (e.g., less than 10 gallons) of the working fluid or all (e.g., approximately 10 gallons) of the working fluid 38” a refrigerant volume between five cubic centimeters and five hundred cubic centimeters is interpreted to be within the range of “a portion of the working fluid or all of the working fluid” as taught by Sibik
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the interior volume of the reservoir (accumulator 22) taught by Sibik into the refrigeration system of the icemaker appliance 

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Bryant as applied to claim 1 above, and further in view of US 5737930 Karl (hereinafter Karl).

Regarding claim 11, the combined teachings teach the icemaker appliance of claim 1 as stated above. 
While Hara does not teach wherein the refrigeration system further comprises a bypass valve and a bypass conduit, the bypass valve positioned downstream of the compressor and upstream of the condenser, the bypass valve operable to direct refrigerant flowing between the compressor and the condenser into the bypass conduit, an exit of the bypass conduit positioned upstream of the evaporator, Karl teaches wherein the refrigeration system (air conditioning circuit) further comprises a bypass valve (second three-way valve 12) and a bypass conduit (branch 3) , the bypass valve positioned downstream of the compressor col 3 line 22 “A second three-way valve 12 is arranged at the junction point B in such a way that its three ports 12-1, 12-2 and 12-3 are connected respectively to the downstream end of the first branch, that is to say to the outlet of the compressor 4” and upstream of the condenser col 3 line 22 “A second three-way valve 12 is arranged at the junction point B in such a way that its three ports 12-1, 12-2 and 12-3 are connected respectively to the downstream end of the first branch, that is to say to the outlet of the compressor 4, to the upstream end of the second branch, that is to say to the inlet of the condenser 6” , the bypass valve operable to direct refrigerant flowing between the compressor and the condenser into the bypass conduit (branch 3), an exit of the bypass conduit positioned upstream of the evaporator the figures clearly show the bypass (branch 3) exiting upstream of the evaporator 5) .
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the bypass valve and conduit taught by Karl into the refrigeration system of the icemaker appliance taught by Hara to provide a bypass circuit that enables a simplified heating mode from a cooling circuit col 1 line 40 “a heating mode for the air stream, in which the fluid leaving the compressor is delivered to the evaporator without passing through a condenser, and in that fluid is removed from or added to the evaporator in such a way as to regulate the mass of fluid passing through the evaporator in the heating mode”

Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that one of ordinary skill in the art would not look to the modulator of Bryant to modify Hara, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the applicant's arguments are unpersuasive and the rejection is maintained.
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant suggests that "the problems addressed in Bryant, namely the variation in the loading on the refrigeration system, is not present in the ice making machine of Hara. While the loading variations of an air conditioner may be larger than the variations of an ice maker, any refrigeration system experiences load variations based on a temperature differential between the load and the ambient, i.e. ice makers also experience load variation and can benefit from efficiency improvements. Furthermore, applicant argues that the load variation of Bryant is not present in Hara because Hara discloses an ice maker, but also states “The present application goes on to note that forming large billets of ice can cause large variations in the temperature of refrigerant within an evaporator between the beginning and the end of an ice formation cycle, and the optimum charge of refrigerant to fully flood the evaporator constantly In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763